DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-17, 19, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 12, 14-17, 20, and 22-24 of U.S. Patent No. 10,628,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 10, 12, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20080201144 A1) in view of Mirowski et al. (US 20110218950 A1) and further in view of Yangidaira et al. (US 20090209829 A1).
In regard to claim 1, Song teaches a computer-implemented method for machine-trained analysis comprising: capturing, into a computing device, a plurality of information channels, wherein the plurality of information channels includes contemporaneous audio information and video information from an individual (Song, Fig. 3, Para. 42, In the vocal feature acquisition unit 20, a speech of certain emotion, being captured and inputted into the system 2 as an analog signal by the microphone 200, is fed to the audio frame detector 201 to be sampled and digitized into a digital signal; Para. 43, In the image feature acquisition unit 21, an image containing a human face, being detected by the image detector 210, are fed to the image processor 211 where the human face can be located according to formula of flesh tone color and facial specs embedded therein. Thereafter, the image feature analyzer 212 is used for detecting facial feature points from the located human face and then calculating feature values accordingly); learning trained weights using the audio information and the video information from the plurality of information channels (Song, Abstract, recognizing emotion by setting different weights to at least of two kinds of unknown information, such as image and audio information, based on their recognition reliability respectively. The weights are determined by the distance between test data and hyperplane and the standard deviation of training data and normalized by the mean distance between training data and hyperplane, representing the classification reliability of different information; Para. 44), wherein the trained weights are trained from both the audio information and the video information and are trained simultaneously (Song, Para. 70, the invention is capable of adopting facial image data and vocal data simultaneously for classification, it is possible to correct a classification error based upon the facial image data by the use of vocal data, and vice versa, by which the recognition accuracy is increased), and wherein the learning facilitates cognitive state analysis of the audio information and the video information (Song, Para. 72, indicating that the reliability of recognition based upon facial image data is higher than the vocal data. Therefore, the emotion output based upon the facial image data is adopted and thus the emotion output based upon the vocal data is changed from anger to surprise. On the other hand, if the emotion output based upon the facial image data is surprise while the emotion output based upon the vocal data is happiness as shown in FIGS. 10 10B, and Z.sub.Fi is -0.6685 and Z.sub.Ai is 1.8215 that Z.sub.Ai&gt;Z.sub.Fi, the emotion output based upon the vocal data is adopted. Moreover, if the classification is as shown in FIG. 10D that the emotion outputs of the image and vocal data are the same, no comparison is required and the emotion output is happiness as indicated); capturing, further information and analyzing the further information using the trained weights (Song, Para. 43, the feature points of a human face are referred as the positions of eyebrow, pupil, eye, and lip, etc. After all the feature points, including those from image data and vocal data, are detected, they are fed to the recognition unit 22 for emotion recognition as the flow chart shown in FIG. 1). 
Song does not teach a multilayered convolutional network.
Mirowski teaches a multilayered convolution network (Para. 77).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s method to include Mirowski’s convolution network for learning information in an integrated manner. 
Combination of Song and Mirowski do not teach capturing further information within a vehicle and manipulating the vehicle, based on the analyzing the further information.
However Yangidaira teaches capturing further information within a vehicle (Yangidaira, Fig. 5; Para. 61, a plurality of detection means (the imaging section 11 and the heart rate sensor 12 in this case) detect driver's conditions (step S1), whereas a determination is made as a driver's appearance, on the basis of a detection result from the detection means (the heart rate sensor 12), as to whether or not the driver holds the steering wheel with both hands (step S2). In accordance with a result of determination of the appearance, outputs from the detection means (the imaging section 11 and the heart rate sensor 12) are switched to an output from the mental state determination section 15 (step S3), and the mental state determination section 15 determines, on the basis of detection results from the detection means (the imaging section 11 and the heart rate sensor 12), the driver's mental state) and manipulating the vehicle, based on the analyzing the further information (Yangidaira, Para. 83, In response to the thus-detected respective mental states, stability of operation for driving a vehicle can be ensured by means of generating; for instance, an alarm sound to prompt awaking, comfortable sound, or changing vehicle velocity, and the like).
Song, Mirowski, and Yangidaira are analogous art because they all pertain to monitoring individual’s mental state. 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine emotion recognition method of song with the system of Yangidaira to detect driver’s mental state in a vehicle and manipulate the vehicle.

In regard to claim 5, Song teaches the method of claim 1 wherein the audio information and the video information comprise multimodal cognitive state information (Song, Para. 40 and 70).

In regard to claim 6, Song teaches the method of claim 1 wherein the learning comprises early fusion combination of video data and audio data for the analyzing of the further information (Para. 70).

In regard to claim 7, Song teaches the method of claim 1 wherein the learning comprises hybrid learning using early fusion combination of portions of the audio information and the video information along with late fusion combination of portions of the audio information and the video information (Para. 70).

In regard to claim 8, Song teaches the method of claim 1 wherein the capturing further information comprises intermittent information (Para. 87, updating the data and capturing new data).

In regard to claim 10, Combination of Song, Mirowski, and Yangidaira teach the method of claim 1 wherein the plurality of information channels includes one or more of electrodermal activity, heart rate (Yangidaira, Fig. 5; Para. 61, a plurality of detection means (the imaging section 11 and the heart rate sensor 12 in this case) detect driver's conditions (step S1), whereas a determination is made as a driver's appearance, on the basis of a detection result from the detection means (the heart rate sensor 12), as to whether or not the driver holds the steering wheel with both hands (step S2), heart rate variability, skin temperature, blood pressure, muscle movements, or respiration.

In regard to claim 12, Combination of Song, Mirowski, and Yangidaira teach the method of claim 1 wherein the multilayered convolutional network includes multiple layers that include one or more convolutional layers and one or more hidden layers (Mirowski, Para. 79).

In regard to claim 19, Combination of Song, Mirowski, and Yangidaira teach the method of claim 1 further comprising training a classifier, as part of the multilayered convolutional network (Mirowski, Para. 77), for cognitive state content (Song, Abstract).

In regard to claim 20, Combination of Song, Mirowski, and Yangidaira teach the method of claim 1 wherein the manipulating the vehicle includes optimizing operation of an autonomous or semiautonomous vehicle (Yangidaira, Para. 83, In response to the thus-detected respective mental states, stability of operation for driving a vehicle can be ensured by means of generating; for instance, an alarm sound to prompt awaking, comfortable sound, or changing vehicle velocity, and the like).

In regard to claim 21, Combination of Song, Mirowski, and Yangidaira teach the method of claim 20 wherein the optimizing operation includes performing a lock out operation; recommending a break for a vehicle occupant; recommending a different route; recommending how far to drive; responding to traffic; responding to weather; adjusting seats, mirrors, climate control, lighting, music, audio stimuli, or interior temperature; brake activation; or steering control (Yangidaira, Para. 83, In response to the thus-detected respective mental states, stability of operation for driving a vehicle can be ensured by means of generating; for instance, an alarm sound to prompt awaking, comfortable sound, or changing vehicle velocity, and the like).

In regard to claim 22, Song teaches the method of claim 1 further comprising generating a cognitive state metric for the individual for inclusion in the further information (Song, Para. 43, the feature points of a human face are referred as the positions of eyebrow, pupil, eye, and lip, etc. After all the feature points, including those from image data and vocal data, are detected, they are fed to the recognition unit 22 for emotion recognition as the flow chart shown in FIG. 1).

In regard to claim 23, Song teaches the method of claim 22 wherein the cognitive state metric is calculated based on facial expression metrics (Song, Para. 50, The facial expressions shown in FIG. 5H.about.FIG. 5I are evaluated by the seven feature values listed in Table 6. It is because that the difference in a sad/happy face and a neutral face is mainly distinguishable by the variations in distance between eyebrows and eyes, the size of eyes as well as the distance between upper and lower lips. For instance, when sad, one is likely to look down, narrow one' eyes and meeting lips tightly. FIG. 5H shows a comparison between a sad facial expression and a neutral facial expression. FIG. 5G shows a comparison between an sad facial expression and a happy facial expression).

In regard to claim 24, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 25, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20080201144 A1) in view of Mirowski et al. (US 20110218950 A1) and further in view of Yangidaira et al. (US 20090209829 A1) and Gerken, III (US 20130337421 A1).
In regard to claim 2, Song teaches learning the trained weights factoring in additional information (Para. 16). However Song does not explicitly teach collecting additional information from a second individual. 
Gerken teaches collecting additional information from a second individual (Para. 22). 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s method to include Gerken’s additional users to provide a system for multiple users.

In regard to claim 3, Song does not explicitly teach the method of claim 1 wherein the further information includes only video data.
Gerken teaches collecting additional information that is either video data, audio data or both (Para. 33, collecting additional information, Para. 41, event data is audio and/or video data).

In regard to claim 4, Song does not explicitly teach the method of claim 1 wherein the further information includes only audio data.
Gerken teaches collecting additional information that is either video data, audio data or both (Para. 33, collecting additional information, Para. 41, event data is audio and/or video data).

Allowable Subject Matter
Claims 9 and 11, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a proper Terminal Disclaimer is filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689